Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2020, with respect to the 35 U.S.C. 112(a) rejections of claims 1-9, 15, 16, 18 and 20 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn. 
On page 8 of Remarks, the applicant argues that Walsh fails to disclose the delivery vehicle sending an indication of the intended recipient to the storage unit.  The examiner respectfully disagrees.  Paragraph 0228 of Walsh discloses that the drone delivery system transmits indication of the intended recipient to the receptacle.  Therefore, Walsh discloses the argued limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh et al. (hereafter Walsh)(US PgPub 2018/0105289).
Regarding claim 1, Walsh discloses a storage unit (Figures 6-7 and 20B), comprising: an interior storage space (Figure 7B, Element 3 and Paragraph 0134 where the landing platform includes an interior storage space); an opening in a side that provides access to the interior storage space (Figure 7B, Element 8 where the landing platform includes a trapdoor); a door that opens and closes the opening (Figure 7B, Element 8 where the landing platform includes a trapdoor); a heating/cooling mechanism that adjusts a temperature in the interior storage space (Paragraphs 0031, 0032, and 0180 where the temperature within the storage space/vault is controlled); a temperature sensor to monitor the temperature in the interior storage space (Paragraphs 0031, 0032, and 0180 where the climate control functionality includes a temperature sensor used to increase/decrease the interior temperature to a predetermined temperature); a receiver coupled to the storage unit that receives an indication of an intended recipient and receives a code from a recipient (Paragraphs 0028, 0029, 0120 and 0228 where the landing pad receives a signal from the drone that the item has been delivered and receives an input signal from the recipient.  The landing pad also receives information that indicates an intended recipient); a control unit that: receives the temperature in the interior storage space (Figure 1, Element 5, Figure 20B, Element 160 and Paragraphs 0049, 0160 and 0180 where a control unit receives a desired 
Regarding claim 2, Walsh discloses wherein the door is secured by a lock that is responsive to the code (Figure 2, Element 6 Paragraphs 0029 and 0120).
Regarding claim 3, Walsh discloses wherein the door is located on top of the storage unit and the interior storage space is accessible from above (Figures 6-7 and 20B).
Regarding claim 4, Walsh discloses wherein the delivery vehicle is an unmanned aerial vehicle (Figure 6A, Element 20).
Regarding claim 5, Walsh discloses wherein the temperature controller is activated in response to delivery of a package and deactivated in response to retrieval of a package (Figure 1, Element 5, Figure 20B, Element 160 and Paragraphs 0032, 0150 and 0180 where a control unit receives a desired 
Regarding claim 6, Walsh discloses wherein the code is sent by a mobile device (Paragraph
0029).
Regarding claim 7, Walsh discloses wherein the solar panel move in response to an amount of sun exposure (Figure 3, Element 7 and Figure 28B, Element 954 where a solar panel can be manually moved based on sun exposure).
Regarding claim 8, Walsh discloses wherein a GPS locator communicatively coupled to the delivery vehicle (Paragraph 0215).
 	Regarding claim 9, Walsh discloses wherein a display that displays information about contents within the storage unit and a key pad that receives a code (Figure 8 and Paragraph 0137 where the landing pad includes a digital display and keypad).
Regarding claim 10, Walsh discloses a method comprising: using solar energy to charge a battery coupled to a storage unit (Figure 3, Element 7 and Figure 28B, Element 954 where a solar panel is provided to the landing pad to provide power to all electronic elements); activating a heating or refrigerating mechanism inside the storage unit in response to a signal from a delivery vehicle indicating arrival of the delivery vehicle at the storage unit and a desired temperature and adjusting a temperature within the storage unit to the desired temperature (Figure 1, Element 5, Figure 20B, Element 160 and Paragraphs 0032, 0049, 0160 and 0180 where a control unit receives a desired storage temperature of the delivered item and raises/lowers the temperature in the storage space); opening the storage unit when the delivery vehicle is within a threshold proximity of the delivery vehicle (Paragraphs 0028 and 0123 where the landing pad receives a signal from the drone that the item has been delivered and opens); closing the storage unit when a package has been delivered by the delivery vehicle (Paragraph 0123); obtaining consent from a user to capture biometric data prior to any biometric data being 
Regarding claim 11, Walsh discloses wherein the a signal indicates the desired temperature (Figure 1, Element 5, Figure 20B, Element 160 and Paragraphs 0032, 0150 and 0180 where a control unit receives a desired storage temperature of the delivered item and raises/lowers the temperature in the storage space).
Regarding claim 12, Walsh discloses wherein obtaining consent comprises registering for a service (Figure 29 and Paragraph 0220-0230 where a user/owner is registered for package retrieval at the landing pad).
Regarding claim 13, Walsh discloses wherein verifying consent comprises the user entering a personal identification number after registering for a service (Paragraphs 0029 and 0220-0230 where a user PIN is used to verify the user).
Regarding claim 14, Walsh discloses deleting biometric data when consent is not verified or is revoked (Paragraphs 0029, 0120, and 0220-0230 where user/owner data is updatable and invalid scanned biometrics are not stored).
Regarding claim 15, Walsh discloses a system (Figures 6-7 and 20B) comprising: an unmanned aerial vehicle (UAV) that carries a package to a location (Figure 6A, Element 20); a storage unit at the 
Regarding claim 16, Walsh discloses wherein the storage unit has a cushioning layer that absorbs an impact of the package being deposited in the storage unit (Paragraph 0031 where the insulating materials provide cushioning).
Regarding claim 18, Walsh discloses wherein the intended recipient is two or more people (Figure 22A and Paragraph 0194 where plural vaults are provided for providing items to multiple recipients).
Regarding claim 20, Walsh discloses wherein the system uses one or more sensors that capture biometric data to identify whether a recipient is the intended recipient (Paragraphs 0029, 0120 and 0228 where a user provides his/her pre-registered biometrics to a scanner of the landing pad).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687